Title: To George Washington from William Heath, 5 July 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands July 5 1782.
                  
                  Enclosed is a New York paper of the 2—the latest I have received.
                  Major Knap, who now commands on the lines, writes me that the enemy have sent up a number of field-pieces to the north end of York island—and that the 17 light dragoons continue towards Kingsbridge—that some are of opinion the enemy intend an excursion to some part of the lines.  I have the honor to be with the greatest respect, your Excellency’s most obedient servant 
                  
                     W. Heath
                  
               